Citation Nr: 0314895	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-05 330 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

The veteran, P.G., and D.B. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Jackson, 
Mississippi, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's contentions and the circumstances of this case 
have raised the issue of entitlement to service connection 
for dysthymia.  This issue has not been addressed by the RO, 
and is referred to them for development and adjudication. 


FINDINGS OF FACT

1.  The veteran participated in combat during active service.  

2.  The veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred due to active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (b) (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of active service.  He argues that although his records do 
not show that he participated in combat, he nevertheless was 
exposed to mortar fire, sniper fire, minefields, and other 
elements of combat while he was assigned to an artillery 
unit.  The veteran states that these events are stressors 
that resulted in the development of PTSD.  In particular, the 
veteran states that he was in a convoy that was attacked by 
the enemy, and that members of this convoy were killed or 
wounded.  The veteran further contends that he currently has 
PTSD, and notes that he has been diagnosed with this 
disability on several occasions.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran was provided with a letter regarding his claim 
and the VCAA in September 2001.  This letter explained to the 
veteran the provisions of the VCAA, and notified him what 
must be demonstrated in order to prevail in his claim, what 
evidence it was his responsibility to obtain, and what 
evidence VA had a duty to assist him in obtaining.  Although 
this letter erroneously informed the veteran that he had only 
60 days in which to submit additional evidence, it has now 
been well over one year since the letter was mailed, and the 
veteran has had ample opportunity to obtain and submit 
evidence.  The provisions of the VCAA were again explained to 
the veteran in a September 2002 statement of the case, and 
the veteran was provided with a detailed explanation of the 
reasons for the denial of his claim.  Finally, the veteran 
was afforded an opportunity to submit testimony regarding his 
claim in December 2002.  The Board must conclude that the 
duties to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Moreau v. Brown, 9 Vet. App. 389 (1996).

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

Initially, the Board finds that the veteran was exposed to 
combat during service, and that at least one of the stressful 
incidents provided by the veteran has been verified.  

The veteran's DD 214 indicates that his military occupational 
specialty was a wireman.  He had nearly 12 months of foreign 
duty, which his personnel records indicate was in Vietnam.  
His decorations and awards include the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  The veteran was assigned to 
C Battery of the 1st Battalion, 83rd Artillery.  

The veteran returned a PTSD Questionnaire to the RO in 
October 1999, which contained descriptions of various 
incidents in Vietnam he believed caused the development of 
his PTSD.  These included an incident in which his unit was 
ambushed while in route to a new location, which resulted in 
several deaths.  In January 2001, the RO forwarded the 
information contained in the veteran's personnel records and 
his statements to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  A reply was received in October 
2001, which included extracts of a unit history of the 1st 
Battalion, 83rd Artillery, as well as operational reports.  
These records confirmed that the veteran's unit was attacked 
and sustained casualties during a road march.  The Board 
believes that this information demonstrates that the veteran 
participated in combat during active duty, and was exposed to 
incidents that may serve as potential stressors.  

As the matter of the veteran's exposure to potential 
stressors has been resolved, the Board will now examine the 
medical records to determine whether or not the veteran has a 
current diagnosis of PTSD.  

VA treatment records dated from April 1998 to September 1999 
show that the veteran was seen for several physical and 
mental problems.  The records show that the veteran was seen 
by a social worker in June 1998, at which time the veteran 
stated he was experiencing PTSD symptoms, including 
nightmares related to his experiences in Vietnam.  The 
assessment was depression.  July 1998 records from a nurse 
practitioner include a diagnosis of PTSD, but do not mention 
active service.  Similarly, December 1998 records that appear 
to be signed by the same nurse practitioner contain 
assessments of dysthymia and PTSD symptoms, without any 
discussion of active service.  June 1999 and August 1999 
records from the nurse practitioner have diagnoses of 
dysthymia, without a reference to active service.  

The veteran was seen by a VA doctor in November 1999.  The 
veteran's previous treatment notes were reviewed.  Years of 
nightmares related to service in Vietnam were noted.  The 
veteran had avoidance of war movies, limited socialization 
other than with his wife and family, an anxious mood and 
affect, and depressive symptoms, which were under good 
control.  The diagnoses were PTSD and dysthymia.  The 
examiner indicated that having the veteran undergo 
psychological testing was to be considered.  

The veteran was administered appropriate psychological 
testing by a VA clinical psychologist in November 1999.  The 
test indicated that the veteran's responses very closely 
matched the prototypical responses of individuals diagnosed 
with PTSD.  Dysthymia and depression profiles were also 
reasonably good matches.  The report noted that a diagnosis 
should not be based solely on the psychometric data, but 
should be considered in conjunction with a clinical interview 
and other data sources.  

VA treatment records dated December 2000 and May 2001 contain 
additional diagnoses of PTSD, which were made by the nurse 
practitioner.  

The veteran underwent an additional VA psychiatric 
examination in January 2002.  The doctor stated that the 
claims folder was scrutinized, including the November 1999 
psychological testing.  The veteran understood the nature and 
purpose of the examination, which was to have his diagnosis 
of dysthymia changed to PTSD.  The doctor discussed the 
veteran's service personnel records, as well as his 
description of his stressors.  The veteran said that he had 
been seen for his nerves by his family doctor in October 
1968, and by another doctor in 1985.  He was given medication 
which ended his symptoms on both occasions.  The veteran did 
not feel the need for treatment again until 1998.  His social 
and work history were reviewed, which revealed that he had 
been employed almost continuously since discharge.  
Currently, he worked as a driver seven days a week.  
Following mental status examination, the diagnosis was 
dysthymic disorder.  The doctor noted the veteran's previous 
treatments, and that the diagnosis had consistently been 
dysthymia.  The doctor added that there was insufficient data 
to warrant a diagnosis of PTSD.  Although the previous 
psychological testing which suggested PTSD was noted, the 
veteran had been calm, relaxed and even nonchalant during the 
current interview.  His nightmares were now infrequent due to 
his medication.  The veteran had ample opportunity to report 
other symptoms, but all he mentioned were nightmares and what 
he called nerves.  The doctor stated that the veteran pleads 
his case for PTSD on paper only, and that this was supported 
by one psychological test.  At best, the doctor would give 
the veteran only an unofficial diagnosis of subthreshold 
PTSD.  

The veteran underwent additional psychological testing in 
January 2002.  The claims folder was reviewed, and the 
veteran was interviewed.  On testing, the veteran responded 
in a consistent matter, which indicated the results were 
valid.  He had mild depressive symptoms.  It was of note that 
there were no significant signs of anxiety disorder or a 
suggestion of significant trauma.  The diagnostic impression 
was dysthymia.  The examiner stated that the veteran's 
anxiety symptoms, while reported, were not significantly 
worse than the prior evaluation, and in fact had lessened to 
some extent.  

After a review of the January 2002 psychological testing, the 
VA psychiatrist who had examined the veteran in January 2002 
placed an addendum in his examination report.  This doctor 
noted that the psychological testing had disclosed the 
absence of a significant anxiety disorder, which confirmed 
his clinical workup that had found no evidence for PTSD.  The 
testing had revealed depression, which was consistent with 
the diagnosis of dysthymic disorder.  

After careful consideration of all the evidence of record, 
including the transcript of the December 2002 hearing as well 
as statements from the veteran's family, the Board finds that 
entitlement to service connection for PTSD is not merited.  
The evidence does not show that the veteran currently has 
PTSD.  

The medical records indicate that the veteran's psychiatric 
complaints have predominately been diagnosed as either 
dysthymia or PTSD.  The initial diagnoses of PTSD were made 
by a social worker and by a nurse practitioner in 1998 and 
1999.  The Board notes that while the social worker may have 
some medical knowledge, she is not a medical professional, 
and her opinion is clearly outweighed by that of the 
psychologists and psychiatrists.  The same nurse practitioner 
continued to treat the veteran through 2001, and has 
consistently changed the diagnoses back and forth from PTSD 
to dysthymia, or on occasion both.  Again, the Board notes 
that the psychologists and psychiatrists have a higher level 
of expertise, and their opinions will outweigh that of a 
nurse practitioner.  In summary, the veteran's treatment 
records show that he has been followed by personnel other 
than doctors, and that the diagnoses of his disability has 
been changed back and forth from PTSD and dysthymia.  None of 
these diagnoses of PTSD have been specifically related to the 
veteran's experiences in active service.  

The remaining evidence consists of the November 1999 VA 
examination and psychological testing, and the January 2002 
VA examination and psychological testing.  The November 1999 
examiners included a diagnoses of PTSD, while the January 
2002 examiners reached a diagnoses of dysthymia, and 
specifically found that the veteran did not have an anxiety 
disorder.  The Board notes that the November 1999 and January 
2002 examiners are apparently equally qualified.  However, 
the Board finds that the January 2002 examination is more 
persuasive for two reasons.  First, the January 2002 
examiners had access to more of the veteran's records than in 
November 1999, including all of his medical records, his 
personnel records, his statements concerning his stressors, 
and the report from USASCRUR.  Therefore, their diagnoses and 
opinions were based on more information, and must be 
considered more accurate.  Secondly, the January 2002 
examination is the more recent examination.  While the 
veteran was apparently exhibiting symptoms that were 
consistent with PTSD in November 1999, he no long displayed 
those in January 2002.  The January 2002 examiners noted only 
dysthymia, and did not offer an opinion to relate that 
disability to active service.  Service connection may be 
established only for chronic disabilities.  The Board notes 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. §§ 
1110; see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Therefore, the most recent medical evidence does not 
show that the veteran has the disability for which he seeks 
service connection.  

In reaching this decision, the Board has considered the 
testimony of the veteran and his family at the December 2002 
hearing, as well as their written statements.  These no doubt 
contain accurate descriptions of the veteran's experiences 
and current symptomatology.  However, neither the veteran nor 
any of his family members are medical professionals, and they 
are not qualified to express a medical opinion stating that 
the veteran currently has PTSD.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As the veteran does not have a 
current diagnosis of PTSD from a qualified medical 
professional, his claim may not be allowed.  The question of 
whether the veteran's currently-shown dysthymia may be 
related to service has been referred to the RO for 
appropriate action.


ORDER

Entitlement to service connection for PTSD is denied. 




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

